Citation Nr: 0003640	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle sprain with traumatic arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 until 
August 1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1998 from the Des Moines, Iowa Regional 
Office (RO) which denied an increased evaluation for the 
service-connected right ankle disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of right ankle sprain with traumatic arthritis 
are manifested by no more than moderate limitation of motion 
of dorsiflexion to 10 degrees, and plantar flexion to 40 
degrees, with complaints of pain on motion, weakness, and 
instability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of right ankle sprain with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for right ankle sprain was granted by 
rating action dated in January 1957, and a noncompensable 
evaluation was assigned.  By rating decision of August 1993, 
the zero percent evaluation was increased to 10 percent with 
recognition of traumatic arthritis as part and parcel of the 
service-connected disability.  The noncompensable evaluation 
was confirmed by a Board decision in August 1995.  The 
appellant most recently submitted a reopened claim for an 
increased rating in this regard in March 1998.

The veteran asserts that the symptoms associated with his 
service-connected right ankle disorder have increased in 
severity and are more severely disabling than reflected by 
the currently assigned disability evaluation.  He contends 
that the right ankle is always painful, swells upon use, and 
that it gives way frequently causing him to fall.  The 
veteran's accredited representative avers that the provisions 
of VAGCOPPREC 9-98 (Aug. 14, 1998) are for application in 
this case and that separate 10 percent evaluations should be 
granted under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5271.

The Board finds that the veteran's claim for an increased 
rating for the service-connected right ankle disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected disability and 
evidence is of record that he claims shows exacerbation of 
the disorder.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board finds that all relevant facts have 
been properly developed and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based,
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations applies to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower evaluation 
will be assigned. 38 C.F.R. § 4.7 (1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Such 
10 percent evaluation is combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  For the purpose of 
rating disability from arthritis, the ankle is considered a 
major joint.  38 C.F.R. § 4.45 (1999).

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a. Diagnostic Code 
5271.  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in planter flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 and 10 degrees.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Veterans Appeals (Court) 
has held that, in addition to due consideration of these 
diagnostic codes, examinations upon which the rating codes 
are based must adequately address the extent of the 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

If a musculoskeletal disability may be rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, both diagnostic codes must be considered.  The 
medical nature of the specific disability to be rated under a 
particular diagnostic code determines whether the diagnostic 
code is predicated on loss of range of motion.  VAOPGCPREC 9-
98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59  (1999).

The Court has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of the [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1999).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The record reflects that the appellant was seen on an 
emergency basis by the VA in February 1998 stating that he 
"fell on his right leg as he was on his left knee" 24 hours 
before.  It was reported that pain was worse in the right 
popliteal fossa and right calf.  The veteran indicated that 
he had pain in the right ankle with eversion and that 
extension of the right leg also produced pain in the calf and 
knee.  Physical examination revealed findings which included 
tenderness with eversion of the right foot and tenderness in 
the right calf with extension of the right knee.  An 
assessment of strained muscle was rendered.  Tylenol with 
codeine was prescribed for pain.  

The appellant's right ankle was most recently evaluated for 
VA compensation and pension purposes in March 1998.  The 
veteran stated at that time that he had had an increase in 
pain associated with weakness and stiffness in the morning, 
and that pain had been getting progressively worse.  He said 
that instability was present and that that had been the 
reason he had been seen in the emergency room the previous 
month.  He related that he had easy fatigability and lack of 
endurance, and said that pain was relative to activity, and 
was usually present on the anterior aspect of the ankle 
joint.  The veteran stated that he took two Tylenol per day 
for pain which helped him, but that flare-ups occurred in the 
afternoon usually following increased activity or walking.  
He said that such symptoms usually lasted for a couple of 
hours.  

The examiner noted that no definite functional impairment 
during the flare-ups could be ascertained.  The veteran 
reported he had used a cane for a while but had stopped using 
it as he had done well without it.  It was related that he 
did not use any crutch, brace or corrective shoes.  He 
reported no episodes of dislocation, recurrent subluxation or 
inflammatory arthritis.  He complained of pain on eversion of 
the foot with some swelling.  It was noted that the appellant 
was retired and had not worked for three years, as he could 
no longer perform odd jobs because he could not go up and 
down ladders, and could not engage in any gardening. 

Upon physical examination, dorsiflexion of the right ankle 
was to 10 degrees and plantar flexion was to 40 degrees with 
pain, especially over the anterior aspect of the joint, which 
was also painful on palpation.  It was noted that pain 
started on plantar flexion from about 20 degrees until the 
end of range of motion.  The examiner stated it was difficult 
to determine additional limitation due to pain.  Vascular 
pulses were well maintained.  Tenderness was elicited over 
the anterior and medial aspects of the joint as well.  There 
was no evidence of painful motion on routine walking.  The 
veteran surmised that he could probably walk a mile if he 
went slowly.  There was no edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding noted 
on examination. It was reported that X-rays obtained a month 
before in February 1998 disclosed no fracture or dislocation.  
Post-traumatic deformity was observed.  It was indicated that 
the appellant's previous X-rays showed mild degenerative 
changes in the tibiofibular joint with minimal spurring and 
some ossification of the tibiofibular ligament.  An 
impression of traumatic arthritis with limitation of motion 
and early degenerative joint disease was rendered.  


Analysis

A careful review of the evidence reveals that although the 
veteran asserts that the symptoms associated with his 
service-connected right ankle disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation, the preponderance of the clinical evidence of 
record does not support this assessment.  On most recent VA 
examination in March 1998, he was shown to lack 10 degrees of 
full dorsiflexion of the right ankle, and only lacked five 
degrees of plantar flexion according to normal clinical 
standards, as set forth in 38 C.F.R. § 4.71, Plate II (1991).  
Therefore, the most recent examination objectively 
demonstrated findings show that the degree of limitation of 
motion of the right ankle falls far short of what is required 
for a rating in excess of 10 percent.  

In considering the additional functional impairment which may 
be attributed to pain and weakness, the Board acknowledges 
that the veteran complains of flare-ups of right ankle pain, 
including on use, and generalized tenderness has been 
elicited upon examination.  However, the examiner indicated 
that no definite functional impairment during painful flare-
ups could be ascertained.  The appellant himself admits that 
he is probably able to walk a mile, and it is clear that he 
requires no assistive devices.  There is no evidence of 
painful motion on routine walking.  No edema, effusion, 
redness, heat, abnormal movement, guarding, or subluxation 
was observed on examination.  The Board also gives credence 
to the appellant's assertions that he experiences weakness, 
instability and swelling in the right ankle.  However, the 
examiner elicited no such symptoms on most recent evaluation, 
and the veteran has not presented any clinical evidence to 
the contrary.  Consequently, such factors such as weakness, 
fatigability, or instability are not indicated in the record 
to an extent that would support the assignment of a higher 
rating.  The Board thus finds that there is no clinical 
information of record, overall, to substantiate a degree of 
severity that rises to the level of an evaluation in excess 
of 10 percent.  It is thus found that the preponderance of 
the evidence, even when additional functional impairment is 
considered due to complaints of pain, fatigue and weakness, 
does not warrant a rating in excess of 10 percent, or 
demonstrates a basis for a rating under a separate additional 
diagnostic code.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 see also VAGCOPPREC 9-98 (Aug. 14, 
1998).  Therefore, a disability evaluation in excess of 10 
percent is denied.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

An increased rating for residual of right ankle sprain with 
traumatic arthritis is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

